NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JIAHAO JIN,                                      No.   16-70271

                Petitioner,                      Agency No. A205-183-979

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Jiahao Jin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir. 2014). We grant the petition for

review and remand.

      The agency denied Jin’s claims based on a finding that Jin failed to provide

sufficient corroborating evidence. Substantial evidence does not support the

agency’s finding. See Ren v. Holder, 648 F.3d 1079, 1093 (9th Cir. 2011); see Zhi,
751 F.3d at 1095 (IJ erred in not providing applicant notice that he was required to

present corroborative evidence referred to in her decision). Thus, we grant the

petition for review and remand for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                     16-70271